DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/08/2022 has been entered.
 
Response to Amendment
This action is in response to the remarks filed on 9/08/2022. The amendments filed on 9/08/2022 are entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 4-5, and 13-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “normally” in line 6 of claim 1, line 5 of claim 2, line 7 of claim 13, and line 3 of claim 15 is a relative term which renders the claim indefinite. The term “normally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. This term renders the scope of the limitation of “normally remain static” is unclear because it does not meaningfully limit the period for which the sensor array would need to remain static. Therefore, this limitation could render either a sensor array that usually remains static between uses (such as while charging on a docking station) or a sensor array that acquires position data while placed on a surgical table to be within the scope of “normally remain static”. In addition, the bounds of the period of “normally” is not known and one of ordinary skill in the art would not understand how to interpret the temporal limitation of movement onto the sensor array. For present purposes of examination, a sensor array that can be both static or moveable is considered to be sufficient to teach to the limitation. For these reasons, the claims are unclear and are rejected for indefiniteness. 
Claims dependent upon rejected claims are also rejected for indefiniteness. Therefore, dependent claims 4-5, 14, and 16-24 are also rejected. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, and 13-23 are rejected under 35 U.S.C. 103 as being unpatentable over Cajigas et al. (U.S. Pat. No. 9311883) hereinafter Cajigas, in view of Satoh (U.S. Pub. No. 20080228422) hereinafter Satoh, in view of Genc et al. (U.S. Pub. No. 20030227470) hereinafter Genc, in further view of Faul et al. (U.S. Pub. No. 20120086953) hereinafter Faul.  
Regarding claim 1, primary reference Cajigas teaches:
A data processing system, comprising at least one computer having at least one processor configured to execute a computer-implemented medical data processing method for tracking the spatial position of medical objects in three-dimensional space (abstract; figure 2A), the data processing method comprising the steps of: 
acquiring, at the processor and via a medical tracking system comprising a sensor array that is configured to normally remain static within the three-dimensional space, first position data which comprise first position information describing a three-dimensional spatial position of an object within a first co-ordinate system positionally assigned to said sensor array which is configured to determine the three-dimensional spatial position of at least one tracking marker attached to the object (col 4, lines 6-26; col 6, lines 13-19; col 7, lines 25-67; col 8, lines 1-18, lines 52-67; col 9, lines 8-64; col 10, lines 19-48; col 11, lines 11-19, IR retroreflective markers are considered to be a tracking marker attached to the object; col 11, lines 34-67; col 12, lines 1-35; col 16, lines 16-67; col 17, lines 1-13; In light of the 112(b) rejection above, the scope of the limitation of “normally remain static” is unclear because it does not meaningfully limit the period for which the sensor array would need to remain static. As discussed above, this could render a sensor array that usually remains static between uses or while charging on a docking station to be “normally remain static” and furthermore the bounds of the period of “normally” is not known. Therefore, the glasses-type sensor array as taught by Cajigas that can “normally” remain static when not on a user’s body is considered to be sufficient to teach to the limitation.); 
While primary reference Cajigas teaches to transformations of detected objects between multiple coordinate systems. Primary reference Cajigas fails to specifically teach:
acquiring, at the processor, as motion is sensed via an inertia sensor array attached to the sensor array of the medical tracking system, first transformation data which comprise first transformation information describing a transformation of the object's three-dimensional spatial position from the first co-ordinate system into a second co-ordinate system positionally assigned to the inertial sensor array
acquiring, at the processor and on the basis of the first position data and the first transformation data, second position data which comprise second position information describing the three-dimensional spatial position of the object within the second co-ordinate system
However, the analogous art of Satoh of a calibration unit for multiple transformations between a measured object and reference coordinate systems (abstract) teaches:
acquiring, at the processor, as motion is sensed via an inertia sensor array attached to the sensor array of the medical tracking system, first transformation data which comprise first transformation information describing a transformation of the object's three-dimensional spatial position from the first co-ordinate system into a second co-ordinate system positionally assigned to the inertial sensor array ([0069], video camera 100 image sensing device teaches to the object positioning system as taught by Cajigas with the 3D position and orientation sensor 200 configured to be the inertial sensor array fixed in relation to the medical tracking sensor array; [0070]-[0076], the sensor coordinate system is the 3D position and orientation of the inertial sensor array and the transform is used to determine the position of the video camera on the world coordinate system [0077]; [0079], the “survey point” measured is considered to be object position as tracked and taught by primary reference Cajigas; [0080]-[0085]; [0098]-[0112]; figure 5)
acquiring, at the processor and on the basis of the first position data and the first transformation data, second position data which comprise second position information describing the three-dimensional spatial position of the object within the second co-ordinate system ([0069], video camera 100 image sensing device teaches to the object positioning system as taught by Cajigas with the 3D position and orientation sensor 200 configured to be the inertial sensor array fixed in relation to the medical tracking sensor array; [0070]-[0076], the sensor coordinate system is the 3D position and orientation of the inertial sensor array and this is considered to be the second coordinate system, with the first coordinate system being the coordinates determined of the object using the image sensor as taught by either primary reference Cajigas or Satoh [0077]; [0079], the “survey point” measured is considered to be object position as tracked and taught by primary reference Cajigas; [0080]-[0085]; [0098]-[0112]; figure 5)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the AR object positioning and tracking system of Cajigas to incorporate the transformations based on sensor data as taught by Satoh because the sensor measured values must go through transformations in order to determine both the position of the camera in terms of the overall world coordinate system as well as a survey point (object) with respect to the camera position (Satoh, [0007]-[0009]). 
Primary reference Cajigas fails to teach:
And as motion of the sensor array of the medical tracking system within a treatment room accommodating the object is sensed
acquiring, at the processor, second transformation data which comprise second transformation information describing a transformation of the object's three-dimensional position from the second co-ordinate system into a third co-ordinate system positionally assigned to the treatment room; 
determining, by the processor and on the basis of the second position data and the second transformation data, third position data which comprise position information describing the three-dimensional spatial position of the object within the third co-ordinate system for a particular point in time
However, the analogous art of Genc of an AR tracking and positioning system (abstract) teaches:
 And as motion of the sensor array of the medical tracking system within a treatment room accommodating the object is sensed (figures 1 and 3, note that marker 120 is attached to the HMD device 114; the marker 120 senses position of the HMD tracking system within the inertial coordinate system which is considered to be the tracker coordinate system (TCS) (this corresponds to the applicant’s inertial coordinate system I in figure 1 of the drawings) which is a stationary/reference coordinate system in which the real objects can be specified in; paragraph [0037], lines 1-12); 
acquiring, at the processor, second transformation data which comprise second transformation information describing a transformation of the object's three-dimensional position from the second co-ordinate system into a third co-ordinate system positionally assigned to the treatment room (figure 3, transformation M from the second coordinate system (MCS coordinate system) into the inertial coordinate system (which is considered to be the tracker coordinate system, TCS) which is related to the treatment room position; note in paragraph [0037], lines 1-12 the tracker coordinate system is a reference coordinate system in a fixed location; paragraph [0037], lines 1-12; paragraph [0038], lines 1-28); 
determining, by the processor and on the basis of the second position data and the second transformation data, third position data which comprise position information describing the three-dimensional spatial position of the object within the third co-ordinate system for a particular point in time (figure 3, inertial position data is calculated via transformation M which transforms from the position data of the second coordinate system to the known spatial position of the object with respect to the inertial coordinate system which is considered to be the tracker coordinate system TCS, this is considered to be the inertial position data; paragraph [0037], lines 1-12; tracking the position in real-time throughout moving of the object will include a particular point in time for measurement purposes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined AR object positioning and tracking system of Cajigas and Satoh to incorporate the further coordinate transformations and positioning determinations as taught by Genc because it enables the user to determine more accurate positioning of objects within the overall coordinate system used by a user of the device. This prevents the user from utilizing a complex set of coordinates for each tracked object within the system. 
Primary reference Cajigas further fails to teach:
Storing the third position data and comparing, by the processor, the third position data determined for a plurality of points of time to track the spatial position of the object over time
However, the analogous art of Faul of a synchronization system for three-dimensional digitizers (abstract) teaches:
Storing the position data and comparing, by the processor, the position data determined for a plurality of points of time to track the spatial position of the object over time ([0026], “An embodiment optical system 100 for determining spatial coordinates and orientation in three-dimensional space, indicated at 10, is illustrated in FIG. 1. In general, the system 100 uses optical instruments to measure position (including location and/or orientation) in a three-dimensional space. In exemplary embodiments, the system 100 is a three-dimensional digitizer that converts the position measurements into digital form and plots the measurements over time in order to, for example, trace various shapes or forms or to track the motion of objects, including humans, instruments and such, in 3D space”; Plotting the measurements over time is considered to be storing the position data with the trace of shapes or forms and the track of motion of objects considered to be a comparing of the position data for a plurality of points over time; [0027])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined AR object positioning and tracking system of Cajigas, Satoh, and Genc to incorporate the comparing of the position data for a points over time as taught by Faul because tracking the position of an object over time can provide a plot of the motion that shows where an instrument or probe is throughout a procedure. This can assist with correlating image acquisition synchronization or medical procedure steps, and increase the efficiency or accuracy throughout an interventional procedure (Faul, see also [0026]-[0027]). 
Regarding claim 2, primary reference Cajigas teaches:
A computer implemented medical data processing method for tracking the spatial position of medical objects in three-dimensional space (abstract; figure 2A), the method comprising executing, on at least one processor of at least one computer, the steps of: 
acquiring at the processor and via a medical tracking system comprising a sensor array that is configured to normally remain static within the three-dimensional space, first position data which comprise first position information describing the a three-dimensional spatial position of an object within a first co-ordinate system positionally assigned to said sensor array which is configured to determine the three-dimensional spatial position of at least one tracking marker attached to the object (col 4, lines 6-26; col 6, lines 13-19; col 7, lines 25-67; col 8, lines 1-18, lines 52-67; col 9, lines 8-64; col 10, lines 19-48; col 11, lines 11-19, IR retroreflective markers are considered to be a tracking marker attached to the object; col 11, lines 34-67; col 12, lines 1-35; col 16, lines 16-67; col 17, lines 1-13; In light of the 112(b) rejection above, the scope of the limitation of “normally remain static” is unclear because it does not meaningfully limit the period for which the sensor array would need to remain static. As discussed above, this could render a sensor array that usually remains static between uses or while charging on a docking station to be “normally remain static” and furthermore the bounds of the period of “normally” is not known. Therefore, the glasses-type sensor array as taught by Cajigas that can “normally” remain static when not on a user’s body is considered to be sufficient to teach to the limitation.); 
While primary reference Cajigas teaches to transformations of detected objects between multiple coordinate systems. Primary reference Cajigas fails to specifically teach:
acquiring, at the processor and as motion is sensed via an inertia sensor array attached to the sensor array of the medical tracking system, first transformation data which comprise first transformation information describing a transformation of the object's three-dimensional position from the first co- ordinate system into a second co-ordinate system positionally assigned to the inertial sensor array 
acquiring, at the processor and on the basis of the first position data and the first transformation data, second position data which comprise second position information describing the three-dimensional spatial position of the object within the second co-ordinate system; 
However, the analogous art of Satoh of a calibration unit for multiple transformations between a measured object and reference coordinate systems (abstract) teaches:
acquiring, at the processor and as motion is sensed via an inertia sensor array attached to the sensor array of the medical tracking system, first transformation data which comprise first transformation information describing a transformation of the object's three-dimensional position from the first co- ordinate system into a second co-ordinate system positionally assigned to the inertial sensor array ([0069], video camera 100 image sensing device teaches to the object positioning system as taught by Cajigas with the 3D position and orientation sensor 200 configured to be the inertial sensor array fixed in relation to the medical tracking sensor array; [0070]-[0076], the sensor coordinate system is the 3D position and orientation of the inertial sensor array and the transform is used to determine the position of the video camera on the world coordinate system [0077]; [0079], the “survey point” measured is considered to be object position as tracked and taught by primary reference Cajigas; [0080]-[0085]; [0098]-[0112]; figure 5) and 
acquiring, at the processor and on the basis of the first position data and the first transformation data, second position data which comprise second position information describing the three-dimensional spatial position of the object within the second co-ordinate system ([0069], video camera 100 image sensing device teaches to the object positioning system as taught by Cajigas with the 3D position and orientation sensor 200 configured to be the inertial sensor array fixed in relation to the medical tracking sensor array; [0070]-[0076], the sensor coordinate system is the 3D position and orientation of the inertial sensor array and this is considered to be the second coordinate system, with the first coordinate system being the coordinates determined of the object using the image sensor as taught by either primary reference Cajigas or Satoh [0077]; [0079], the “survey point” measured is considered to be object position as tracked and taught by primary reference Cajigas; [0080]-[0085]; [0098]-[0112]; figure 5);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the AR object positioning and tracking system of Cajigas to incorporate the transformations based on sensor data as taught by Satoh because the sensor measured values must go through transformations in order to determine both the position of the camera in terms of the overall world coordinate system as well as a survey point (object) with respect to the camera position ([0007]-[0009]). 
Primary reference Cajigas fails to teach:
And as motion of the sensor array of the medical tracking system within a treatment room accommodating the object is sensed
acquiring, at the processor, second transformation data which comprise second transformation information describing a transformation of the object's three-dimensional position from the second co-ordinate system into the a third co-ordinate system positionally assigned to the treatment room; 
determining, by the processor and on the basis of the second position data and the second transformation data, third position data which comprise position information describing the three-dimensional spatial position of the object within the third co-ordinate system for a particular point in time; and 
However, the analogous art of Genc of an AR tracking and positioning system (abstract) teaches:
And as motion of the sensor array of the medical tracking system within a treatment room accommodating the object is sensed (figures 1 and 3, note that marker 120 is attached to the HMD device 114; the marker 120 senses position of the HMD tracking system within the inertial coordinate system which is considered to be the tracker coordinate system (TCS) (this corresponds to the applicant’s inertial coordinate system I in figure 1 of the drawings) which is a stationary/reference coordinate system in which the real objects can be specified in; paragraph [0037], lines 1-12);
acquiring, at the processor, second transformation data which comprise second transformation information describing a transformation of the object's three-dimensional position from the second co-ordinate system into the a third co-ordinate system positionally assigned to the treatment room (figure 3, transformation M from the second coordinate system (MCS coordinate system) into the inertial coordinate system (which is considered to be the tracker coordinate system, TCS) which is related to the treatment room position; note in paragraph [0037], lines 1-12 the tracker coordinate system is a reference coordinate system in a fixed location; paragraph [0037], lines 1-12; paragraph [0038], lines 1-28); 
determining, by the processor and on the basis of the second position data and the second transformation data, third position data which comprise position information describing the three-dimensional spatial position of the object within the third co-ordinate system for a particular point in time; and (figure 3, inertial position data is calculated via transformation M which transforms from the position data of the second coordinate system to the known spatial position of the object with respect to the inertial coordinate system which is considered to be the tracker coordinate system TCS, this is considered to be the inertial position data; paragraph [0037], lines 1-12; tracking the position in real-time throughout moving of the object will include a particular point in time for measurement purposes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined AR object positioning and tracking system of Cajigas and Satoh to incorporate the further coordinate transformations and positioning determinations as taught by Genc because it enables the user to determine more accurate positioning of objects within the overall coordinate system used by a user of the device. This prevents the user from utilizing a complex set of coordinates for each tracked object within the system. 
Primary reference Cajigas further fails to teach:
Storing the third position data and comparing, by the processor, the third position data determined for a plurality of points of time to track the spatial position of the object over time
However, the analogous art of Faul of a synchronization system for three-dimensional digitizers (abstract) teaches:
Storing the position data and comparing, by the processor, the position data determined for a plurality of points of time to track the spatial position of the object over time ([0026], “An embodiment optical system 100 for determining spatial coordinates and orientation in three-dimensional space, indicated at 10, is illustrated in FIG. 1. In general, the system 100 uses optical instruments to measure position (including location and/or orientation) in a three-dimensional space. In exemplary embodiments, the system 100 is a three-dimensional digitizer that converts the position measurements into digital form and plots the measurements over time in order to, for example, trace various shapes or forms or to track the motion of objects, including humans, instruments and such, in 3D space”; Plotting the measurements over time is considered to be storing the position data with the trace of shapes or forms and the track of motion of objects considered to be a comparing of the position data for a plurality of points over time; [0027])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined AR object positioning and tracking system of Cajigas, Satoh, and Genc to incorporate the comparing of the position data for a points over time as taught by Faul because tracking the position of an object over time can provide a plot of the motion that shows where an instrument or probe is throughout a procedure. This can assist with correlating image acquisition synchronization or medical procedure steps, and increase the efficiency or accuracy throughout an interventional procedure (see also [0026]-[0027]). 
Regarding claim 4, the combined references of Cajigas, Satoh, Genc, and Faul teach all of the limitations of claim 2. Primary reference Cajigas further fails to teach:
wherein the second co-ordinate system is equal to the first co-ordinate system.
However, the analogous art of Satoh of a calibration unit for multiple transformations between a measured object and reference coordinate systems (abstract) teaches:
wherein the second co-ordinate system is equal to the first co-ordinate system ([0069], video camera 100 image sensing device teaches to the object positioning system as taught by Cajigas with the 3D position and orientation sensor 200 configured to be the inertial sensor array fixed in relation to the medical tracking sensor array; [0070]-[0085], [0098]-[0112]; figure 5; with the sensor 200 and video camera 100 attached to the same overall device then these coordinate systems are equal to one another which means the transformation is fixed)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined AR object positioning and tracking system of Cajigas, Satoh, Genc, and Faul to incorporate the equivalent coordinate systems as taught by Satoh because it enables fixed transformations between measurements which provide a calculated relationship between different sensors ([0069]-[0085]). 
Regarding claim 5, the combined references of Cajigas, Satoh, Genc, and Faul teach all of the limitations of claim 2. Primary reference Cajigas further fails to teach:
wherein the inertial position data are stored for at least one object and in particular for a plurality of points which are palpated during a point acquisition and registration procedure, 
wherein the tracked object is a point acquisition instrument, in particular a pointer instrument.
However, the analogous art of Genc of an AR tracking and positioning system (abstract) teaches:
wherein the inertial position data are stored for at least one object and in particular for a plurality of points which are palpated during a point acquisition and registration procedure (paragraph [0049], lines 1-15; paragraph [0050], lines 1-14; paragraph [0051], lines 1-6; paragraph [0052], lines 1-12), 
wherein the tracked object is a point acquisition instrument, in particular a pointer instrument (paragraph [0034], lines 1-15, figure 1 digitizing stylus 122, this instrument is used to locate real objects within the workspace, the stylus would be configured to operate with the ability of primary reference Cajigas to determine the position of any real-world object).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined AR object positioning and tracking system of Cajigas, Satoh, Genc, and Faul to incorporate the tracking of a pointer instrument because it enables a digital transformation between identifying object positions and the digitized coordinate systems ([0034]). 
Regarding claim 13, primary reference Cajigas teaches:
A non-transitory computer-readable program storage medium storing a computer program which, when executed on a processor of a computer or leaded into the memory of a computer, causes the computer to perform a computer-implemented medical data processing method for tracking the spatial position of medical objects in three-dimensional space (abstract; figure 2A), the data processing method comprising the steps of:
acquiring, at the processor and via a medical tracking system comprising a sensor array that is configured to normally remain static within the three-dimensional space, first position data which comprise first position information describing the a three-dimensional spatial position of an object within a first co-ordinate system positionally assigned to said sensor array which is configured to determine the three-dimensional spatial position of at least one tracking marker attached to the object (col 4, lines 6-26; col 6, lines 13-19; col 7, lines 25-67; col 8, lines 1-18, lines 52-67; col 9, lines 8-64; col 10, lines 19-48; col 11, lines 11-19, IR retroreflective markers are considered to be a tracking marker attached to the object; col 11, lines 34-67; col 12, lines 1-35; col 16, lines 16-67; col 17, lines 1-13; In light of the 112(b) rejection above, the scope of the limitation of “normally remain static” is unclear because it does not meaningfully limit the period for which the sensor array would need to remain static. As discussed above, this could render a sensor array that usually remains static between uses or while charging on a docking station to be “normally remain static” and furthermore the bounds of the period of “normally” is not known. Therefore, the glasses-type sensor array as taught by Cajigas that can “normally” remain static when not on a user’s body is considered to be sufficient to teach to the limitation.);
While primary reference Cajigas teaches to transformations of detected objects between multiple coordinate systems. Primary reference Cajigas fails to specifically teach:
acquiring, at the processor and as motion is sensed via an inertia sensor array attached to the sensor array of the medical tracking system,, first transformation data which comprise first transformation information describing a transformation of the object's three-dimensional position from the first co-ordinate system into a second co-ordinate system positionally assigned to the inertial sensor array; 
acquiring, at the processor and on the basis of the first position data and the first transformation data, second position data which comprise second position information describing the spatial position of the object within the second co-ordinate system;
However, the analogous art of Satoh of a calibration unit for multiple transformations between a measured object and reference coordinate systems (abstract) teaches:
acquiring, at the processor and as motion is sensed via an inertia sensor array attached to the sensor array of the medical tracking system,, first transformation data which comprise first transformation information describing a transformation of the object's three-dimensional position from the first co-ordinate system into a second co-ordinate system positionally assigned to the inertial sensor array ([0069], video camera 100 image sensing device teaches to the object positioning system as taught by Cajigas with the 3D position and orientation sensor 200 configured to be the inertial sensor array fixed in relation to the medical tracking sensor array; [0070]-[0076], the sensor coordinate system is the 3D position and orientation of the inertial sensor array and the transform is used to determine the position of the video camera on the world coordinate system [0077]; [0079], the “survey point” measured is considered to be object position as tracked and taught by primary reference Cajigas; [0080]-[0085]; [0098]-[0112]; figure 5); 
acquiring, at the processor and on the basis of the first position data and the first transformation data, second position data which comprise second position information describing the spatial position of the object within the second co-ordinate system ([0069], video camera 100 image sensing device teaches to the object positioning system as taught by Cajigas with the 3D position and orientation sensor 200 configured to be the inertial sensor array fixed in relation to the medical tracking sensor array; [0070]-[0076], the sensor coordinate system is the 3D position and orientation of the inertial sensor array and this is considered to be the second coordinate system, with the first coordinate system being the coordinates determined of the object using the image sensor as taught by either primary reference Cajigas or Satoh [0077]; [0079], the “survey point” measured is considered to be object position as tracked and taught by primary reference Cajigas; [0080]-[0085]; [0098]-[0112]; figure 5)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the AR object positioning and tracking system of Cajigas to incorporate the transformations based on sensor data as taught by Satoh because the sensor measured values must go through transformations in order to determine both the position of the camera in terms of the overall world coordinate system as well as a survey point (object) with respect to the camera position ([0007]-[0009]). 
Primary reference Cajigas fails to teach:
And as motion of the sensor array of the medical tracking system within a treatment room accommodating the object is sensed
acquiring, at the processor, second transformation data which comprise second transformation information describing a transformation of the object's three-dimensional position from the second co-ordinate system into a third co-ordinate system positionally assigned to the treatment room; 
determining, by the processor and on the basis of the second position data and the second transformation data, third position data which comprise position information describing the three-dimensional spatial position of the object within the third co-ordinate system for a particular point in time; and 
However, the analogous art of Genc of an AR tracking and positioning system (abstract) teaches:
And as motion of the sensor array of the medical tracking system within a treatment room accommodating the object is sensed (figures 1 and 3, note that marker 120 is attached to the HMD device 114; the marker 120 senses position of the HMD tracking system within the inertial coordinate system which is considered to be the tracker coordinate system (TCS) (this corresponds to the applicant’s inertial coordinate system I in figure 1 of the drawings) which is a stationary/reference coordinate system in which the real objects can be specified in; paragraph [0037], lines 1-12);
acquiring, at the processor, second transformation data which comprise second transformation information describing a transformation of the object's three-dimensional position from the second co-ordinate system into a third co-ordinate system positionally assigned to the treatment room; (figure 3, transformation M from the second coordinate system (MCS coordinate system) into the inertial coordinate system (which is considered to be the tracker coordinate system, TCS) which is related to the treatment room position; note in paragraph [0037], lines 1-12 the tracker coordinate system is a reference coordinate system in a fixed location; paragraph [0037], lines 1-12; paragraph [0038], lines 1-28) 
determining, by the processor and on the basis of the second position data and the second transformation data, third position data which comprise position information describing the three-dimensional spatial position of the object within the third co-ordinate system for a particular point in time; and (figure 3, inertial position data is calculated via transformation M which transforms from the position data of the second coordinate system to the known spatial position of the object with respect to the inertial coordinate system which is considered to be the tracker coordinate system TCS, this is considered to be the inertial position data; paragraph [0037], lines 1-12; tracking the position in real-time throughout moving of the object will include a particular point in time for measurement purposes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined AR object positioning and tracking system of Cajigas and Satoh to incorporate the further coordinate transformations and positioning determinations as taught by Genc because it enables the user to determine more accurate positioning of objects within the overall coordinate system used by a user of the device. This prevents the user from utilizing a complex set of coordinates for each tracked object within the system. 
Primary reference Cajigas further fails to teach:
Storing the third position data and comparing, by the processor, the third position data determined for a plurality of points of time to track the spatial position of the object over time
However, the analogous art of Faul of a synchronization system for three-dimensional digitizers (abstract) teaches:
Storing the position data and comparing, by the processor, the position data determined for a plurality of points of time to track the spatial position of the object over time ([0026], “An embodiment optical system 100 for determining spatial coordinates and orientation in three-dimensional space, indicated at 10, is illustrated in FIG. 1. In general, the system 100 uses optical instruments to measure position (including location and/or orientation) in a three-dimensional space. In exemplary embodiments, the system 100 is a three-dimensional digitizer that converts the position measurements into digital form and plots the measurements over time in order to, for example, trace various shapes or forms or to track the motion of objects, including humans, instruments and such, in 3D space”; Plotting the measurements over time is considered to be storing the position data with the trace of shapes or forms and the track of motion of objects considered to be a comparing of the position data for a plurality of points over time; [0027])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined AR object positioning and tracking system of Cajigas, Satoh, and Genc to incorporate the comparing of the position data for a points over time as taught by Faul because tracking the position of an object over time can provide a plot of the motion that shows where an instrument or probe is throughout a procedure. This can assist with correlating image acquisition synchronization or medical procedure steps, and increase the efficiency or accuracy throughout an interventional procedure (see also [0026]-[0027]). 
Regarding claim 14, the combined references of Cajigas, Satoh, Genc, and Faul teach all of the limitations of claim 13. Primary reference Cajigas further teaches:
A computer comprising the non-transitory computer-readable program storage medium according to claim 13 (col 6, lines 50-62)
Regarding claim 15, primary reference Cajigas teaches:
A medical tracking system for tracking a spatial position of medical objects within a three-dimensional space of a treatment room (abstract; figure 2A), comprising: 
a sensor array configured to normally remain static within the three-dimensional space, and to determine a three-dimensional spatial position of an object within a first coordinate system, wherein the first coordinate system is defined relative to the sensor array (col 4, lines 6-26; col 6, lines 13-19; col 7, lines 25-67; col 8, lines 1-18, lines 52-67; col 9, lines 8-64; col 10, lines 19-48; col 11, lines 11-19, IR retroreflective markers are considered to be a tracking marker attached to the object; col 11, lines 34-67; col 12, lines 1-35; col 16, lines 16-67; col 17, lines 1-13; In light of the 112(b) rejection above, the scope of the limitation of “normally remain static” is unclear because it does not meaningfully limit the period for which the sensor array would need to remain static. As discussed above, this could render a sensor array that usually remains static between uses or while charging on a docking station to be “normally remain static” and furthermore the bounds of the period of “normally” is not known. Therefore, the glasses-type sensor array as taught by Cajigas that can “normally” remain static when not on a user’s body is considered to be sufficient to teach to the limitation.); 
acquire, via the sensor array, first position information that indicates the three- dimensional position of the object within the first coordinate system (col 4, lines 6-26; col 6, lines 13-19; col 7, lines 25-67; col 8, lines 1-18, lines 52-67; col 9, lines 8-64; col 10, lines 19-48; col 11, lines 11-19, IR retroreflective markers are considered to be a tracking marker attached to the object; col 11, lines 34-67; col 12, lines 1-35; col 16, lines 16-67; col 17, lines 1-13); 
While primary reference Cajigas teaches to transformations of detected objects between multiple coordinate systems. Primary reference Cajigas fails to specifically teach:
an inertial sensor array configured to detect an even in which motion of the sensor array relative to a global coordinate system associated with the treatment room occurs
a computer having at one processor configured to execute a computer program that configures the processor to: 
acquire first transformation information that describes a transformation from the first coordinate system to a second coordinate system, wherein the second coordinate system is defined relative to the inertial sensor array
transform the three-dimensional position of the object from the first coordinate system to the second coordinate system based on the first position information and the first transformation information
However, the analogous art of Satoh of a calibration unit for multiple transformations between a measured object and reference coordinate systems (abstract) teaches:
an inertial sensor array configured to detect an even in which motion of the sensor array relative to a global coordinate system associated with the treatment room occurs ([0069], video camera 100 image sensing device teaches to the object positioning system as taught by Cajigas with the 3D position and orientation sensor 200 configured to be the inertial sensor array fixed in relation to the medical tracking sensor array; [0070]-[0076], the sensor coordinate system is the 3D position and orientation of the inertial sensor array and the transform is used to determine the position of the video camera on the world coordinate system [0077]; [0079]; [0080]-[0085]; [0098]-[0112]; figure 5); and 
a computer having at one processor configured to execute a computer program that configures the processor to: 
acquire first transformation information that describes a transformation from the first coordinate system to a second coordinate system, wherein the second coordinate system is defined relative to the inertial sensor array ([0069], video camera 100 image sensing device teaches to the object positioning system as taught by Cajigas with the 3D position and orientation sensor 200 configured to be the inertial sensor array fixed in relation to the medical tracking sensor array; [0070]-[0076], the sensor coordinate system is the 3D position and orientation of the inertial sensor array and the transform is used to determine the position of the video camera on the world coordinate system [0077]; [0079], the “survey point” measured is considered to be object position as tracked and taught by primary reference Cajigas; [0080]-[0085]; [0098]-[0112]; figure 5); 
transform the three-dimensional position of the object from the first coordinate system to the second coordinate system based on the first position information and the first transformation information ([0069], video camera 100 image sensing device teaches to the object positioning system as taught by Cajigas with the 3D position and orientation sensor 200 configured to be the inertial sensor array fixed in relation to the medical tracking sensor array; [0070]-[0076], the sensor coordinate system is the 3D position and orientation of the inertial sensor array and the transform is used to determine the position of the video camera on the world coordinate system [0077]; [0079], the “survey point” measured is considered to be object position as tracked and taught by primary reference Cajigas; [0080]-[0085]; [0098]-[0112]; figure 5); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the AR object positioning and tracking system of Cajigas to incorporate the transformations based on sensor data as taught by Satoh because the sensor measured values must go through transformations in order to determine both the position of the camera in terms of the overall world coordinate system as well as a survey point (object) with respect to the camera position ([0007]-[0009]). 
Primary reference Cajigas fails to teach:
acquire second transformation information that describes a transformation from the second coordinate system to the global coordinate system based on motion detected by the inertial sensor array; and 
determine global position information that describes the three-dimensional position of the object within the global coordinate system of the treatment room and for a particular point in time
However, the analogous art of Genc of an AR tracking and positioning system (abstract) teaches:
acquire second transformation information that describes a transformation from the second coordinate system to the global coordinate system based on motion detected by the inertial sensor array (figure 3, transformation M from the second coordinate system (MCS coordinate system) into the inertial coordinate system (which is considered to be the tracker coordinate system, TCS) which is related to the treatment room position; note in paragraph [0037], lines 1-12 the tracker coordinate system is a reference coordinate system in a fixed location; paragraph [0037], lines 1-12; paragraph [0038], lines 1-28); and 
determine global position information that describes the three-dimensional position of the object within the global coordinate system of the treatment room and for a particular point in time (figure 3, inertial position data is calculated via transformation M which transforms from the position data of the second coordinate system to the known spatial position of the object with respect to the inertial coordinate system which is considered to be the tracker coordinate system TCS, this is considered to be the inertial position data; paragraph [0037], lines 1-12; tracking the position in real-time throughout moving of the object will include a particular point in time for measurement purposes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined AR object positioning and tracking system of Cajigas and Satoh to incorporate the further coordinate transformations and positioning determinations as taught by Genc because it enables the user to determine more accurate positioning of objects within the overall coordinate system used by a user of the device. This prevents the user from utilizing a complex set of coordinates for each tracked object within the system. 
Primary reference Cajigas further fails to teach:
Wherein the three-dimensional position of the object within the global coordinate system of the treatment rooms is stored and wherein the three-dimensional position of the object within the global coordinate system of the treatment room, determined for a plurality of points in time, are compared to track the three-dimensional position of the object over time  
However, the analogous art of Faul of a synchronization system for three-dimensional digitizers (abstract) teaches:
Wherein the three-dimensional position of the object within the global coordinate system of the treatment rooms is stored and wherein the three-dimensional position of the object within the global coordinate system of the treatment room, determined for a plurality of points in time, are compared to track the three-dimensional position of the object over time ([0026], “An embodiment optical system 100 for determining spatial coordinates and orientation in three-dimensional space, indicated at 10, is illustrated in FIG. 1. In general, the system 100 uses optical instruments to measure position (including location and/or orientation) in a three-dimensional space. In exemplary embodiments, the system 100 is a three-dimensional digitizer that converts the position measurements into digital form and plots the measurements over time in order to, for example, trace various shapes or forms or to track the motion of objects, including humans, instruments and such, in 3D space”; Plotting the measurements over time is considered to be storing the position data with the trace of shapes or forms and the track of motion of objects considered to be a comparing of the position data for a plurality of points over time; [0027])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined AR object positioning and tracking system of Cajigas, Satoh, and Genc to incorporate the comparing of the position data for a points over time as taught by Faul because tracking the position of an object over time can provide a plot of the motion that shows where an instrument or probe is throughout a procedure. This can assist with correlating image acquisition synchronization or medical procedure steps, and increase the efficiency or accuracy throughout an interventional procedure (see also [0026]-[0027]). 
Regarding claim 16, the combined references of Cajigas, Satoh, Genc, and Faul teach all of the limitations of claim 15. Primary reference Cajigas further teaches:
wherein the sensor array and the inertial sensor array are freely movable at least within the treatment room (figure 2A; col 4, lines 6-59; col 7, lines 36-67; when used as AR glasses type deice the cameras and inertial measurement sensors are movable within the treatment room).
Regarding claim 17, the combined references of Cajigas, Satoh, Genc, and Faul teach all of the limitations of claim 15. Primary reference Cajigas further teaches:
further comprising a common unit housing the sensor array and the inertial sensor array (figure 2A; col 4, lines 6-59; col 7, lines 36-67, note that the inertial measurement units, while not relied upon to teach to the tracking of the position transformation which is taught by secondary reference Satoh, teach to incorporating these sensors in a single unit. The sensors would be configured to function as taught by the similar sensors of the Satoh reference).
Regarding claim 18, the combined references of Cajigas, Satoh, Genc, and Faul teach all of the limitations of claim 17. Primary reference Cajigas further teaches:
wherein the common unit is a wearable, spectacle-like device (figure 2A; col 4, lines 6-59, frame 115; col 6, lines 20-41).
Regarding claim 19, the combined references of Cajigas, Satoh, Genc, and Faul teach all of the limitations of claim 18. Primary reference Cajigas further teaches:
wherein the wearable, spectacle-like devices includes a head-mounted display (figure 2A; col 4, lines 6-59, “see-through display”; col 6, lines 20-41).
Regarding claim 20, the combined references of Cajigas, Satoh, Genc, and Faul teach all of the limitations of claim 15. Primary reference Cajigas further fails to teach:
wherein the inertial sensor array is attached to sensor array.
However, the analogous art of Satoh of a calibration unit for multiple transformations between a measured object and reference coordinate systems (abstract) teaches:
wherein the inertial sensor array is attached to sensor array (figure 1, 3D position and orientation sensor 210 is attached to the camera 100; [0070]-[0077]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined AR object positioning and tracking system of Cajigas, Satoh, Genc, and Faul to incorporate the equivalent coordinate systems as taught by Satoh because it enables fixed transformations between measurements which provide a calculated relationship between different sensors ([0069]-[0085]). 
Regarding claim 21, the combined references of Cajigas, Satoh, Genc, and Faul teach all of the limitations of claim 15. Primary reference Cajigas further fails to teach:
wherein the first coordinate system corresponds to the second coordinate system.
However, the analogous art of Satoh of a calibration unit for multiple transformations between a measured object and reference coordinate systems (abstract) teaches:
wherein the first coordinate system corresponds to the second coordinate system ([0069], video camera 100 image sensing device teaches to the object positioning system as taught by Cajigas with the 3D position and orientation sensor 200 configured to be the inertial sensor array fixed in relation to the medical tracking sensor array; [0070]-[0076], the sensor coordinate system is the 3D position and orientation of the inertial sensor array and this is considered to be the second coordinate system, with the first coordinate system being the coordinates determined of the object using the image sensor as taught by either primary reference Cajigas or Satoh [0077]; [0079], the “survey point” measured is considered to be object position as tracked and taught by primary reference Cajigas; [0080]-[0085]; [0098]-[0112]; figure 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined AR object positioning and tracking system of Cajigas, Satoh, Genc, and Faul to incorporate the equivalent coordinate systems as taught by Satoh because it enables fixed transformations between measurements which provide a calculated relationship between different sensors ([0069]-[0085]). 
Regarding claim 22, the combined references of Cajigas, Satoh, Genc, and Faul teach all of the limitations of claim 15. Primary reference Cajigas further teaches:
wherein the sensor array determines the three-dimensional spatial position of the object within the first coordinate system based on at least one tracking marker attached to the object (col 4, lines 6-26; col 6, lines 13-19; col 7, lines 25-67; col 8, lines 1-18, lines 52-67; col 9, lines 8-64; col 10, lines 19-48; col 11, lines 11-19, IR retroreflective markers are considered to be a tracking marker attached to the object; col 11, lines 34-67; col 12, lines 1-35; col 16, lines 16-67; col 17, lines 1-13).
Regarding claim 23, the combined references of Cajigas, Satoh, Genc, and Faul teach all of the limitations of claim 15. Primary reference Cajigas further teaches:
wherein the sensor array comprises at least one sensor selected from the group consisting of: 
an optical camera that is sensitive to infrared light (col 4, lines 6-26; col 6, lines 13-19; col 7, lines 25-67; col 8, lines 1-18, lines 52-67; col 9, lines 8-64; col 10, lines 19-48; col 11, lines 11-19, IR retroreflective markers are considered to be a tracking marker attached to the object; col 11, lines 34-67; col 12, lines 1-35; col 16, lines 16-67; col 17, lines 1-13); 
an electromagnetic tracking sensor; or 
an ultrasound tracking sensor.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Cajigas, in view of Satoh, in view of Genc, in further view of Faul as applied to claim 15 above, and further in view of Fronk et al. (U.S. Pub. No. 20130267838) hereinafter Fronk.  
Regarding claim 24, the combined references of Cajigas, Satoh, Genc, and Faul teach all of the limitations of claim 15. Primary reference Genc further fails to teach:
wherien the inertial sensor array comprises at least one sensor selected from the group consisting of: 
an accelerometer; 
a sensor or sensor arrangement configured to be sensitive to Earth's gravitational field; 
a magnetometer; 
a gyroscope; 
an optical camera that is sensitive to infrared light; or 
a pressure sensor that is sesntive to atmospheric pressure.
	However, the analogous art of Fronk of AR tracking of medical instruments (abstract) teaches:
wherien the inertial sensor array comprises at least one sensor selected from the group consisting of: 
an accelerometer (paragraph [0048], lines 1-18; accelerometers are used to track the HMD which is considered to be the sensor device); 
a sensor or sensor arrangement configured to be sensitive to Earth's gravitational field; 
a magnetometer; 
a gyroscope; 
an optical camera that is sensitive to infrared light; or 
a pressure sensor that is sensitive to atmospheric pressure.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the AR object positioning and tracking system of Cajigas, Satoh, Genc, and Faul with the accelerometer based inertial tracking system as taught by Fronk because electrical markers allow wireless sensing of the HMD device with respect to the coordinate systems (paragraph [0048], lines 10-18). 

Response to Arguments
Applicant's arguments filed 9/08/2022 have been fully considered but they are not persuasive. Responses to each of the applicant’s arguments are detailed below. 
Regarding the applicant’s arguments on page 9 of the remarks, the applicant argues that the combined references of Cajigas, Satoh, and Genc alone or in combination fail to disclose or suggest the features of claim 1 including the transformation of an object from a first coordinate system, to a second coordinate system and then a third coordinate system. The applicant further argues to the cited prior art references relating augmented reality devices rather than the applicant’s claimed invention which utilizes a tracking system to determine the spatial position of physical objects within space. The applicant further argues that the prior art references use various techniques for registration and alignment of a virtual image and a physical image when a display and/or image capturing device may be moving such as with augmented reality goggles attached to a user. On page 10 of the remarks, the applicant further argues that the additional reference of Faul that tracks the position of objects within a 3D space over time would not be combined with the other prior art references. The applicant further argues that features of the Faul reference such as active tracking markers and the tracking of objects in a global space rather than specific devices would teach away from the applicant’s claimed invention and the other prior art references such as Cajigas. In the current rejections, the combined references of Cajigas, Satoh, Genc, and Faul teach to the tracking of the spatial position of objects within a space using multiple coordinate transformations. While any particular prior art reference alone fails to teach to the applicant’s entire claimed invention, the combination of references provides sufficient teachings to elements of the claimed invention to as whole teach to the claims. Primary reference Cajigas provides a mixed reality device that can track relative positions of the spatial position of an object as well as the spatial position of the tracking sensor array. This enables transformations across different coordinate systems to maintain consistent tracking of objects while motion of the object may occur within the tracked space. The reference teaches to the tracking of virtual objects (see Cajigas, col 8), and within the art of computer vision and camera-based tracking systems, the same mathematical transformations would occur whether a tracked object within the space is considered to be a virtual object or a physical object. Therefore, the physical objects tracked in the combined Cajigas, Satoh, Genc, and Faul would be readily tracked across the multiple coordinate transformations in the same manner as virtual objects that are merged with a physical augmented reality space. The secondary reference of Satoh provides for a teaching of the first transformation data that corresponds to the coordinate system positionally assigned to the inertial sensor array attached to the medical tracking system’s sensor array. This additional incorporation of the teachings of the Satoh reference further provides the system to relate the position of an object within the three-dimensional space to the position of a camera based tracking system. As each sensor or tracked sensor array will display position data in different manners and related to different coordinate systems (for example, the sensor measured values of [0077]), this requires the transformation between coordinate systems to maintain consistent tracking of each related object. The additional Genc reference provides the additional second transformation data (see figure 3 that includes multiple transformations based on the known within the art SPAAM calibration method described in [0038]) which further relates the positioning of objects and coordinate systems with additional complexity because of multiple sensor units that each perform different functions for the system. While the prior art references include both virtual and physical objects that are tracked in space, one of ordinary skill in the art would look to both virtual and physical object tracking to improve how coordinate transformations are performed when using multiple sensor arrays. Whether an object is virtual object projected into the workspace or a physical object such as a surgical tool, the system would be required to make the same multiple layers of coordinate transformations to relate the object to a camera/visual based tracker array and then further coordinated to an inertial based tracking array. Therefore, the applicant’s arguments directed to the combination of augmented reality prior art references is not persuasive. The applicant’s arguments directed to the Faul reference for active tracking markers rather than passive tracking markers is also not persuasive, because both systems are compatible with the subsequent coordinate transformations of the tracked data points. Therefore, the combined invention would not rely on both the active tracking and passive tracking, but merely utilize the coordinate transformations to take a tracked position determined by the device and transform the position data into a different coordinate system. 
The applicant further argues on page 10 of the remarks that the combination of Cajigas and Faul would not have been obvious to one of ordinary skill in the art because Faul uses a more direct and efficient approach to reach a result of tracking an object of determining the position in a global coordinate system and therefore it would not be combined with the more complex transformations of the Cajigas reference. In the current rejections, the combined invention uses the multiple coordinate transformations to provide relevant relative position data between objects and tracking arrays such as cameras. This provides the user and the system with real-time tracking data based on observed objects in space that may move throughout a procedure. The additional reference of Faul is utilized to specific teach to the tracking of the spatial position of the object over time. Therefore, additional teachings to a more direct form of tracking would not be also combined with the teachings of the prior art references of Cajigas, Satoh, and Genc. The applicant further argues that the claims provide a system that obviates a static reference utilized in the cited art, but in the current rejections the global reference as described in the art of Faul would not be required. This feature is also not incorporated into the combined invention as cited in the current rejections and the augmented reality-based tracking or camera based tracking of Cajigas, Satoh, and Genc would be incorporated to teach to the applicant’s claimed transformation based movement detection system. 
For these reasons, the applicant’s arguments have been considered but are not persuasive. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292. The examiner can normally be reached M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.F./Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793